Citation Nr: 1746896	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right wrist condition. 

2.  Entitlement to service connection for right knee chondromalacia of the patellofemoral joint with patella subluxation.  

3.  Entitlement to service connection for left knee chondromalacia of the patellofemoral joint with patella subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2005 to June 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file.  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.  There was no additional evidence submitted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran reported that he receives primary care from a VA medical center.  The Veteran's VA treatment records have not been associated with the claims file.  On remand, the records should be associated with the Veteran's claims file. 

In addition, the Veteran was afforded a VA examination in March 2010.  The examiner reported diagnoses of right and left knee chondromalacia of the patellofemoral joint with patella subluxation but did not provide an opinion as to the etiology of the Veteran's bilateral knee disability.  Thus, an addendum VA opinion is warranted.  

Regarding the right wrist claim, the evidence is conflicting as to whether the Veteran has a current right wrist disability.  An October 2007 note in the Veteran's service treatment records show treatment for a right carpal joint sprain.  The treating physician's impression was degenerative joint disease.  During the March 2010 VA examination, the examiner found the Veteran's right wrist to be normal.  An additional VA examination is warranted to determine whether the Veteran has a current wrist disability related to service.   

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center following the procedures set forth in 38 C.F.R. § 3.159. The evidence obtained, if any, should be associated with the claims file.

2.  After completion of the above development, return the Veteran's claim file to the examiner who completed the March 2010 VA examination  (or another appropriate examiner if unavailable) to obtain an addendum opinion regarding the nature and etiology of the Veteran's left and right knee chondromalacia of the patellofemoral joint with patella subluxation.  The need for a new examination is left to the discretion of the examiner offering the addendum opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current knee disability was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service to include continued stress on his joint during physical training in service.  

3.  Arrange for the Veteran to be afforded a VA examination by an appropriate examiner to determine if there is a current right wrist disability related to service.  

The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a) What is the diagnosis(es) for the Veteran's right wrist, if any?

(b) For each right wrist diagnosis the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service to include continued stress on his joint during physical training in service?  The examiner should discuss the Veteran's complaints of right wrist pain in service.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  Readjudicate the appeal. If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






